DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 14 objected to because of the following informalities:
Claims 4 and 14 recite displaying the second element of machine-learning data. It is unclear if the second element of machine-learning data is the same as the discarded second of machine-learning data. For the purposes of this examination, they will be interpreted to be the same.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kartoun et al (US20190180870).
Regarding claim 1, Kartoun discloses a system for updating a descriptor trail using artificial intelligence the system comprising a processor (306 in fig. 3) connected to a memory (308 in fig. 3), wherein the processor is designed and configured to: 
display on a graphical user interface (130 in fig. 1, para. [0046], The health services computing system 130 may be itself a computer that a physician accesses to obtain information about the patient, or may be a server or other computing device that provides data to client computing devices 135, such as portable tablet computing devices, workstations, or the like, that the physician may use to access the patient information) a descriptor trail (131 in fig. 1, para. [0059], patient EMR data) wherein the descriptor trail includes an element of diagnostic data pertaining to a user including a prognostic output (para. [0059], [0062], [0068], patient EMR data 131 may comprise a collection of clinical data; the patient is a type 2 diabetes patient) and a correlated ameliorative output (para. [0067], Thus, the patient's current medical conditions, treatments, etc., may be retrieved from the EMR data) and an element of machine-learning data (para. [0053], [0067], [0080], The analyzer modules 112-119 may apply cognitive analysis to the correlated information based on machine learned and trained logic for identifying patterns or trends in the correlated information leading to an assessment of lifestyle behaviors, patterns, and habits of the patient; Thus, the patient's current medical conditions, treatments, etc., may be retrieved from the EMR data; The cognitive analysis pipelines 136 are trained to cognitively correlate and analyze patient EMR data and lifestyle behavior information from the commercial transaction analysis system 100 to identify relevant portions of such data to the health of a particular patient, the medical conditions of that patient, and the treatments of that patient); 
receive from a user client device an element of user constitutional data (416 in fig. 4, para. [0068], [0101], As another example, the patient may report to the physician that they have had multiple occurrence of dizziness in the past month, and this may be recorded in the patient EMR; It should be appreciated that while FIG. 4 depicts the patient 402 and user 406 as human figures, the interactions with and between these entities may be performed using computing devices, medical equipment, and/or the like, such that entities 402 and 406 may in fact be computing devices, e.g., client computing devices); 
display on the graphical user interface the element of user constitutional data (para. [0100]-[0101],  the physician 406 may then conduct an encounter with the patient 402 via questions 414 and responses 416 based on the lifestyle behavior information and clinical data presented to the physician 406 via the notification, or physician's interface 408; It should be appreciated that while FIG. 4 depicts the patient 402 and user 406 as human figures, the interactions with and between these entities may be performed using computing devices, medical equipment, and/or the like, such that entities 402 and 406 may in fact be computing devices, e.g., client computing devices); 
prompt an advisor input on the graphical user interface (para. [0097],  For example, in one illustrative embodiment, in response to the physician 406 requesting to view a particular patient 402 EMR data, the request to review the EMR 407 may trigger the health services computing system 130 sending a request to the commercial transaction analysis system 100 to retrieve commercial transaction data for the patient from the data sources 140 and analyze it to provide lifestyle behavior information to be processed by the health services computing system 130, such as for use in presenting a physician interface to the physician 406);
receive from an advisor client device (140 in fig. 4, para. [0060], [0063], That is, the health services computing system 130 may access information stored in the remotely located patient clinical data source 140 via a network interface; In some illustrative embodiments, the cognitive analysis pipeline 136 may further perform cognitive operations for recommending courses of action to a medical professional for treating the patient) an advisor input containing an element of advisory data (422 in fig. 4, para. [0072], [0098], present recommendations to the physician as to how to proceed with interacting with or treating the patient; The correlation and analysis may include cognitive analysis pipeline operations that apply knowledge gathered from the ingestion of medical corpus and other source data 424, treatment guidance data 422, and other remotely located patient clinical data sources 140 and the like) wherein the advisory data is generated as a function of the user constitutional data (para. [0072],  For example, the health services computing system 130 may utilize the cognitive analysis pipelines 136 to generate treatment recommendations, or recommendations for modifying existing treatments, for the patient based on the correlation of the patient EMR data with the lifestyle behavior information and evaluation of relevancy to the patient's medical conditions, treatments, reported symptoms, or overall health. The cognitive analysis pipelines 136 may determine a treatment for a medical condition of the patient based on the application of medical guidelines documents and the like from a corpus and may then evaluate the patient's ability to adhere to the treatment based on their lifestyle behavior patterns); 
generate an updated descriptor trail as a function of the advisor input (para. [0055], [0096], These patient profile data structures may store historical data regarding the results of the analyzer modules 112-119 generated for the patient over a predetermined period of time; The results of the evaluation take into account the most up-to-date and relevant lifestyle behavior information relevant to the particular patient's medical conditions, treatments, and/or reported symptoms and aids the physician or other medical personnel, or even the patient themselves, in understanding the impact of the patient's lifestyle choices on their overall health, medical conditions, and treatments. This implies that the EMR is updated with any new received information); and 
display the updated descriptor trail on the graphical user interface (para. [0084], The physician interface displays the information gathered and evaluated by the cognitive analytics modules of the commercial transaction analysis system 100, the relevant clinical data retrieved from patient EMRs, and/or the results of cognitive analysis by one or more cognitive analysis pipelines 136).


Regarding claim 5, Kartoun discloses a system wherein receiving the element of user constitutional data further comprises receiving a user genetic sample wherein the user genetic sample further comprises a genetic sequence linked to a prognosis (para. [0068],  the patient's clinical data indicates an increase in blood sugars and the previous diagnosis of the patient as a type 2 diabetes patient. It would be necessary to receive a blood sample to determine an increase in blood sugars).


Regarding claim 6, Kartoun discloses a system wherein receiving the element of user constitutional data further comprises receiving an element of adherence data linked to an ameliorative output (para. [0068], The patient's commercial transaction data shows that the patient has not filled their prescription for insulin in the last month and has been eating unhealthy with a high caloric intake).


Regarding claim 10, Kartoun discloses a system wherein generating an updated descriptor trail further comprises: 
recording the element of user constitutional data and the advisor input in a descriptor trail data structure (para. [0055], [0096], These patient profile data structures may store historical data regarding the results of the analyzer modules 112-119 generated for the patient over a predetermined period of time; The results of the evaluation take into account the most up-to-date and relevant lifestyle behavior information relevant to the particular patient's medical conditions, treatments, and/or reported symptoms and aids the physician or other medical personnel, or even the patient themselves, in understanding the impact of the patient's lifestyle choices on their overall health, medical conditions, and treatments. This implies that the EMR is updated with any new received information); 
extracting at least an element of descriptor data from the descriptor trail data structure data (416 in fig. 4, para. [0068], [0101], As another example, the patient may report to the physician that they have had multiple occurrence of dizziness in the past month, and this may be recorded in the patient EMR; It should be appreciated that while FIG. 4 depicts the patient 402 and user 406 as human figures, the interactions with and between these entities may be performed using computing devices, medical equipment, and/or the like, such that entities 402 and 406 may in fact be computing devices, e.g., client computing devices); and 
generating the updated descriptor trail using the at least an element of descriptor data (para. [0068], [0101], As another example, the patient may report to the physician that they have had multiple occurrence of dizziness in the past month, and this may be recorded in the patient EMR).


Regarding claim 11, the limitations recite similar subject matter as those claimed in claim 1 and therefore is rejected for the same reasons as stated above.


Regarding claim 15, the limitations recite similar subject matter as those claimed in claim 5 and therefore is rejected for the same reasons as stated above.


Regarding claim 16, the limitations recite similar subject matter as those claimed in claim 6 and therefore is rejected for the same reasons as stated above.


Regarding claim 20, the limitations recite similar subject matter as those claimed in claim 10 and therefore is rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartoun et al (US20190180870) in view of Cohen et al (US20200005901).
Regarding claim 2, Kartoun fails to teach a system wherein displaying the element of machine-learning data further comprises displaying a prognostic machine-learning model containing prognostic training data correlating biological extraction data to prognostic data wherein the prognostic machine-learning model and the prognostic training data are utilized to generate the element of diagnostic data.
However Cohen teaches displaying a prognostic machine-learning model (para. [0129], The measured values of the biomarkers are then used as input values, along with age, to be used with the first classifier model in a computer implemented system) containing prognostic training data correlating biological extraction data to prognostic data (para. [0052], The classifier models were generated by a machine learning system using training data that comprises values of a panel of at least two biomarkers, age, and a diagnostic indicator, for a population of patients) wherein the prognostic machine-learning model and the prognostic training data are utilized to generate an element of diagnostic data (para. [0129],  An output value is obtained and compared to a threshold value wherein the threshold is empirically determined and set to separate patients in a low risk category from those in an increased risk for having or developing cancer).
Therefore taking the combined teachings of Kartoun and Cohen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Cohen into the system of Kartoun. The motivation to combine Cohen and Kartoun would be to provide early prediction of tumors and cancer (para. [0052] of Cohen).


Regarding claim 3, Kartoun fails to teach a system wherein displaying the element of machine-learning data further comprises displaying an ameliorative machine-learning model containing ameliorative training data correlating prognostic data to ameliorative data and the ameliorative machine-learning model and the ameliorative training data are utilized to generate the element of diagnostic data.
However Cohen teaches displaying an ameliorative machine-learning model (para. [0130], For those patients classified into an increased risk category, the input variables of measured biomarkers and age may be used with the second classifier model in a computer implemented system) containing ameliorative training data correlating prognostic data to ameliorative data (para. [0052], The classifier models were generated by a machine learning system using training data that comprises values of a panel of at least two biomarkers, age, and a diagnostic indicator, for a population of patients) and the ameliorative machine-learning model and the ameliorative training data are utilized to generate the element of diagnostic data (para. [0153], In some embodiments, the classifier model generated by the machine learning system may be continuously trained over time. Test results obtained from the diagnostic testing, which confirm or deny the presence of cancer, may be incorporated into the training data set for further training of the machine learning system, and to generate an improved classifier by the machine learning system).
Therefore taking the combined teachings of Kartoun and Cohen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Cohen into the system of Kartoun. The motivation to combine Cohen and Kartoun would be to provide early prediction of tumors and cancer (para. [0052] of Cohen).


Regarding claim 12, the limitations recite similar subject matter as those claimed in claim 2 and therefore is rejected for the same reasons as stated above.


Regarding claim 13, the limitations recite similar subject matter as those claimed in claim 3 and therefore is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 4, 7-9, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
McEwing et al (US20200350072) teaches annotating health care records using machine learning (para. [0052]) with clinician’s notes from a clinician’s device (para. [0263]).
Fung et al (US20140095204) teaches using machine learning to make predictions based on electronic medical records (para. [0020]) and inputting physician’s recommended actions into the EMR of a patient (para. [0041]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663